      Case 2:19-cr-00221-TC Document 1 Filed 06/26/19 PageID.1 Page 1 of 11




  JOHN W. HUBER, United States Attorney (#7226)
  KARIN M. FOJTIK, Assistant United States Attorney (#7527)
  Attorneys for the United States of America
  Office of the United States Attorney
  111 South Main Street, Suite 1800
  Salt Lake City, Utah 84111-2176
  Telephone: (801) 524-5682

                        IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION

    UNITED STATES OF AMERICA,               INDICTMENT

           Plaintiff,                       18 U.S.C. § 2251(a) and (e),
                                            PRODUCTION OF CHILD
           vs.                              PORNOGRAPHY (Counts 1, 7, 11);

    NICHOLAS DANIEL PANES SA,               18 U.S.C. § 2422(b)
                                            COERCION AND ENTICEMENT
           Defendant.                       (Counts 2, 8, 12);

                                            18 u.s.c. 2423(b)
Case: 2:19-cr-00221
                                            TRAVEL WITH INTENT TO ENGAGE
Assigned To : Campbell, Tena
Assign. Date: 6/25/2019
                                            IN ILLICIT SEXUAL CONDUCT
Description:                                (Counts 3, 9, 13);

                                            18 U.S.C. § 2261A(l), INTERSTATE
                                            STALKING (Counts 4, 10);

                                            18 U.S.C. § 2261A(2),
                                            CYBERSTALKING (Counts 5, 14);

                                            18 U.S.C. § 2252A(a)(2),
                                            DISTRIBUTION OF CHILD
                                            PORNOGRP AHY (Count 6);

                                            18 U.S.C. § 2252A(a)(5)(B), .
                                            POSSESSION OF CHILD
                                            PORNOGRAPHY (Count 15).
    Case 2:19-cr-00221-TC Document 1 Filed 06/26/19 PageID.2 Page 2 of 11




       The Grand Jury Charges:
                                        COUNT 1
                             Production of Child Pornography
                               (18 U.S.C. § 2251(a) and (e))

       Beginning on a date unknown in 2018 and continuing through April 2019, in the

Central Division of the District of Utah,

                            NICHOLAS DANIEL PANES SA,

the defendant herein, did knowingly employ, use, persuade, induce, entice and coerce

Minor 1 to engage in sexually explicit conduct for the purpose of producing visual

depictions of such conduct, and the defendant knew and had reason to know such visual

depictions would be transported across state lines or in foreign commerce, by any means

including the internet, and which visual depictions were mailed and transported across

state lines or in foreign commerce, by any means including the internet, and such visual

depictions were produced using materials that had been mailed, shipped, and transported

across state lines or in foreign commerce by any means, and attempted to do so; all in

violation of 18 U.S.C. § 2251(a) and (e).

                                       COUNT2
                                 Coercion and Enticement
                                  (18 u.s.c. § 2422(b))

       Beginning on a date unknown in 2018 and continuing through April 2019, in the

Central Division of the District of Utah,

                            NICHOLAS DANIEL PANES SA,

the defendant herein, did knowingly and intentionally, by means of a facility of interstate



                                             2
    Case 2:19-cr-00221-TC Document 1 Filed 06/26/19 PageID.3 Page 3 of 11




commerce, persuade, induce, entice, and coerce any individual who had not attained the

age of 18 years, to wit: Minor 1, to engage in sexual activity for which a person can be

charged with a criminal offense, and attempted to so persuade, induce, entice, and coerce;

and did aid and abet; all in violation of 18 U.S.C. § 2422(b ).

                                         COUNT3
                  Travel with Intent to Engage in Illicit Sexual Conduct
                                  (18 u.s.c. § 2423(b))

       Beginning on a date unknown in 2018 and continuing through April, 2019, in the

Central Division of the District of Utah,

                            NICHOLAS DANIEL PANES SA,

defendant herein, did travel in interstate commerce for the purpose of engaging in any

illicit sexual conduct as defined in Title 18, United States Code, Section 2423(f), with

another person, to wit: Minor 1, and attempted to do so; all in violation of 18 U.S.C. §

2423(b).

                                         COUNT4
                                     Interstate Stalking
                                   (18 U.S.C. § 2261A(l))

       Beginning on a date unknown in 2018 and continuing through April, 2019, in the

Central Division of the District of Utah,

                            NICHOLAS DANIEL PANES SA,

traveled in interstate commerce from the State of Arizona to the State of Utah with the

intent to injure, harass, and place under surveillance with intent to kill, iajure, harass, and

intimidate another person, to wit: Minor 1, and in the course of and as a result of such



                                               3
    Case 2:19-cr-00221-TC Document 1 Filed 06/26/19 PageID.4 Page 4 of 11




travel placed Minor 1 in reasonable fear of serious bodily injury to Minor 1 and caused

substantial emotional distress to Minor 1, and attempted to do so, all in violation of Title

18, United States Code, Section 2261A(l).

                                        COUNT 5
                                      Cyberstalking
                                  (18 U.S.C. § 2261A(2))

       Beginning on a date unknown in 2018 and continuing through April, 2019, in the

Central Division of the District of Utah,

                            NICHOLAS DANIEL PANES SA,

with the intent to injure, harass, and cause substantial emotional distress to a person in

another state, namely, Utah, used facilities of interstate. and foreign commerce, including

mobile phone applications and other forms of electronic communication, to engage in a

course of conduct that caused substantial emotional distress to the victim, Minor 1, and

placed her in reasonable fear of death or serious bodily injury; and attempted to do so, all

in violation of 18 U.S.C. § 2261A(2).

                                        COUNT6
                            Distribution of Child Pornography
                       (18 U.S.C. § 2252A(a)(2)(A), (B) and (b)(l))

       Beginning on a date unknown in 2018 and continuing through April, 2019, in the

Central Division of the District of Utah,

                            NICHOLAS DANIEL PANES SA,




                                              4
    Case 2:19-cr-00221-TC Document 1 Filed 06/26/19 PageID.5 Page 5 of 11




defendant herein, did knowingly distribute any child pornography, and material that

contained child pornography, as defined in 18 U.S.C. § 2256(8) that had been shipped

and transported in and affecting interstate and foreign commerce by any means, including

by computer, and attempted to do so; all in violation of 18 U.S.C. § 2252A(a)(2)(A), (B),

and (b)(l).

                                            ********
                                        COUNT7
                             Production of Child Pornography
                               (18 U.S.C. § 2251(a) and (e))

       Beginning on a date unknown in 2018 and continuing through April 2019, in the

Central Division of the District of Utah,

                            NICHOLAS DANIEL PANES SA,

the defendant herein, did knowingly employ, use, persuade, induce, entice and coerce

Minor 2 to engage in sexually explicit conduct for the purpose of producing visual

depictions of such conduct, and the defendant knew and had reason to know such visual

depictions would be transported across state lines or in foreign commerce, by any means

including the internet, and which visual depictions were mailed and transported across

state lines or in foreign commerce, by any means including the internet, and such visual

depictions were produced using materials that had been mailed, shipped, and transported

across state lines or in foreign commerce by any means, and attempted to do so; all in

violation of 18 U.S.C. § 2251(a) and (e).




                                                5
    Case 2:19-cr-00221-TC Document 1 Filed 06/26/19 PageID.6 Page 6 of 11




                                       COUNTS
                                 Coercion and Enticement
                                  (18 U.S.C. § 2422(b))

       Beginning on a date unknown in 2018 and continuing through April 2019, in the

Central Division of the District of Utah,

                            NICHOLAS DANIEL PANES SA,

the defendant herein, did knowingly and intentionally, by means of a facility of interstate

commerce, persuade, induce, entice, and coerce any individual who had not attained the

age of 18 years, to wit: Minor 2, to engage in sexual activity for which a person can be

charged with a criminal offense, and attempted to so persuade, induce, entice, and coerce;

and did aid and abet; all in violation of 18 U.S.C. § 2422(b ).

                                        COUNT 9
                  Travel with Intent to Engage in Illicit Sexual Conduct
                                  (18 U.S.C. § 2423(b))

       Beginning on a date unknown in 2019 and continuing through April, 2019, in the

Central Division of the District of Utah,

                            NICHOLAS DANIEL PANES SA,

defendant herein, did travel in interstate commerce for the purpose of engaging in any

illicit sexual conduct as defined in Title 18, United States Code, Section 2423 (f), with

another person, to wit: Minor 2, and attempted to do so; all in violation of 18 U.S.C. §

2423(b).




                                              6
    Case 2:19-cr-00221-TC Document 1 Filed 06/26/19 PageID.7 Page 7 of 11




                                        COUNT 10
                                     Interstate Stalking
                                   (18 U.S.C. § 2261A(l))

       Beginning on a date unknown in 2019 and continuing through April, 2019, in the

Central Division of the District of Utah,

                             NICHOLAS DANIEL PANES SA,

traveled in interstate commerce from the State of Arizona to the State of Utah with the

intent to injure, harass, and place under surveillance with intent to kill, injure, harass, and

intimidate another person, to wit: Minor 2, and in the course of and as a result of such

travel placed Minor 2 in reasonable fear of serious bodily injury to Minor 2 and caused

substantial emotional distress to Minor 2, and attempted to do so, all in violation of Title

18, United States Code, Section 2261A(l).

                                            ********
                                        COUNT 11
                              Production of Child Pornography
                                (18 U.S.C. § 225 l(a) and (e))

       Beginning on a date unknown in 2018 and continuing through April 2019, in the

Central Division of the District of Utah,

                             NICHOLAS DANIEL PANES SA,

the defendant herein, did knowingly employ, use, persuade, induce, entice and coerce

Minor 3 to engage in sexually explicit conduct for the purpose of producing visual

depictions of such conduct, and the defendant knew and had reason to know such visual

depictions would be transported across state lines or in foreign commerce, by any means



                                                7
    Case 2:19-cr-00221-TC Document 1 Filed 06/26/19 PageID.8 Page 8 of 11




including the internet, and which visual depictions were mailed and transported across

state lines or in foreign commerce, by any means including the internet, and such visual

depictions were produced using materials that had been mailed, shipped, and transported

across state lines or in foreign commerce by any means, and attempted to do so; all in

violation of 18 U.S.C. § 2251(a) and (e).

                                       COUNT 12
                                 Coercion and Enticement
                                  (18 U.S.C. § 2422(b))

       Beginning on a date unknown in 2018 and continuing through April 2019, in the

Central Division of the District of Utah,

                            NICHOLAS DANIEL PANES SA,

the defendant herein, did knowingly and intentionally, by means of a facility of interstate

commerce, persuade, induce, entice, and coerce any individual who had not attained the

age of 18 years, to wit: Minor 3, to engage in sexual activity for which a person can be

charged with a criminal offense, and attempted to so persuade, induce, entice, and coerce;

and did aid and abet; all in violation of 18 U.S.C. § 2422(b ).

                                        COUNT 13
                  Travel with Intent to Engage in Illicit Sexual Conduct
                                  (18 u.s.c. § 2423(b))

       Beginning on a date unknown in 2019 and continuing through April, 2019, in the

Central Division of the District of Utah,

                            NICHOLAS DANIELPANESSA,

defendant herein, did travel in interstate commerce for the purpose of engaging in any

illicit sexual conduct as defined in Title 18, United States Code, Section 2423(f), with
                                              8
    Case 2:19-cr-00221-TC Document 1 Filed 06/26/19 PageID.9 Page 9 of 11




another person, to wit: Minor 3, and attempted to do so; all in violation of 18 U.S.C. §

2423(b ).

                                       COUNT 14
                                      Cyberstalking
                                  (18 U.S.C. § 2261A(2))

       Beginning on a date unknown in 2018 and continuing through April, 2019, in the

Central Division of the District of Utah,

                            NICHOLAS DANIEL PANES SA,

with the intent to injure, harass, and cause substantial emotional distress to a person in

another state, namely, Utah, used facilities of interstate or foreign commerce, including

mobile phone applications and other forms of electronic communication, to engage in a

course of conduct that caused substantial emotional distress to the victim, Minor 3, and

placed her in reasonable fear of death and serious bodily injury; and attempted to do so,

all in violation of 18 U.S.C. § 2261A(2).

                                            ********
                                       COUNT 15
                             Possession of Child Pornography
                              (18 U.S.C. § 2252A(a)(5)(B))

       On a date unknown, continuing through April, 2019 in the Central Division of the

District of Utah,

                            NICHOLAS DANIEL PANES SA,

defendant herein, did knowingly possess any material which contains an image of child

pornography, as defined in 18 U.S.C. § 2256(8), that had been mailed, shipped, and

transported in interstate and foreign commerce by any means, including by computer, and
                                                9
  Case 2:19-cr-00221-TC Document 1 Filed 06/26/19 PageID.10 Page 10 of 11




which images were produced using materials that had been mailed, shipped and

transported in and affecting interstate and foreign commerce, including by computer, and

attempted to do so; all in violation of 18 U.S.C. § 2252A(a)(5)(B).

            NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE

       Pursuant to 18 U.S.C. § 2253, upon conviction of a violation of 18 U.S.C. § 2252A,

as alleged herein, the above-named defendant shall forfeit to the United States, (i) any

visual depiction described in 2251, 225 lA, or 2252, 2252A, 2252B, or 2260 of this chapter,

or any book, magazine, periodical, film, videotape, or other matter which contains any such

visual depiction, which was produced, transported, mailed, shipped, or received in

violation of this chapter; (ii) any property, real or personal, constituting or traceable to

gross profits or other proceeds obtained from such offense; and (iii) any   property~   real or

personal, used or intended to be used to commit or to promote the commission of such

offense or any property traceable to such property. The property to be forfeited includes,

but is not limited to, the following:

       •   !Phone lOX

       •   Samsung Galaxy SlO+

       •   Substitute property as allowed by 21 U.S.C. § 853(p) and 18 U.S.C. §·2253(b).

       Pursuant to 18 U.S.C. § 2428, upon conviction of a violation of 18 U.S.C. §§ 2422

or 2423, as alleged herein, the above-named defendant shall forfeit to the United States (i)

such person's interest in any property, real or personal, that was used or intended to be used

to commit or to facilitate the commission of such violation; and (ii) any property, real or

personal, constituting or derived from any proceeds that the defendant obtained, directly or
                                             10
  Case 2:19-cr-00221-TC Document 1 Filed 06/26/19 PageID.11 Page 11 of 11




indirectly, as a result of such violation. The property to be forfeited includes,. but is not

limited to, the following:

       •   !Phone lOX

       •   Samsung Galaxy S 1O+

       •   Substitute property as allowed by 21 U.S.C. § 853(p) and 28 U.S.C § 2461(c).



                                          A TRUE BILL:


                                                  /$\
                                           FOREPERSON OF THE GRAND JURY


JOHN W. HUBER
United States Attorney




                                             11
